Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 12/10/2021.  Claims 21-40 have been presented for examination.  Claims 21-27 have been amended.  Claims 21-40 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Gross (Pub. No.: 2007/0290841 A1) in view of Aradhye (Pat. No.: 8,707,201 B1) and Velusamy (Pub. No.: 2012/0164968 A1).
1) In regard to claim 27, Gross discloses the claimed method, comprising:
establishing a communication link with a monitoring device (¶0031);
receiving monitoring information from the monitoring device via the communication link (¶0031);

Gross does not explicitly disclose in response to receiving the notification, prioritizing output of at least part of the monitoring information at the computing device over other information currently being output at the computing device, a monitoring interface that displays the monitoring information is automatically maximized or brought to forefront to allow a user to view a streamed video, to hear audio/noise in area, and/or view temperature of the area, and causing the at least part of the monitoring information to be output at the computing device.
However, Aradhye discloses it has been known to receive a notification, prioritizing output of at least part of monitoring information at a computing device over other information currently being output at the computing device, and causing the at least part of the monitoring information to be output at the computing device (col. 4, lines 16-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the method of Gross to be programmed to prioritize received notifications, as taught by Aradhye.
One skilled in the art would be motivated to modify Gross as described above in order to quickly display an alert to a user of a personal communication device.

Furthermore, Velusamy discloses it has been known for a monitoring interface that displays the monitoring information to automatically maximized or be brought to 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the method of Gross to bring to the forefront and present audio data in the event of an emergency, as taught by Velusamy.
One skilled in the art would be motivated to modify Gross as described above in order to provide an emergency notification to an authorized contact in the event of an emergency.

2) In regard to claim 28 (dependent on claim 27), Gross, Aradhye and Velusamy further disclose the method of claim 27, wherein the communication link via which the monitoring information is received is a first communication link and the computing device establishes a second communication link to simultaneously receive the other information currently being output at the computing device (Gross ¶0030).

3) In regard to claim 29 (dependent on claim 27), Gross, Aradhye and Velusamy further disclose the method of claim 27, wherein the first communication link comprises a radio frequency RF communication link and the second communication link comprises at least one of a Wi-Fi communication link or a mobile telephone network MTN communication link (Gross ¶0014).

4) In regard to claim 30 (dependent on claim 27), Gross, Aradhye and Velusamy further disclose the method of claim 27, wherein the threshold amount of monitoring 

5) In regard to claim 31 (dependent on claim 27), Gross, Aradhye and Velusamy further disclose the method of claim 27, wherein the threshold amount of monitoring information comprises a threshold amount of noise of a monitored subject (Gross ¶0026).

6) In regard to claim 32 (dependent on claim 27), Gross, Aradhye and Velusamy further disclose the method of claim 27, wherein the monitoring device comprises a camera configured with one or more sensors to capture audio and visual information of a monitored subject (Gross ¶0049).

7) In regard to claim 21, claim 21 is rejected and analyzed with respect to claim 27 and the references applied. 

8) In regard to claim 22 (dependent on claim 21), claim 22 is rejected and analyzed with respect to claim 28 and the references applied. 

9) In regard to claim 23 (dependent on claim 21), claim 23 is rejected and analyzed with respect to claim 29 and the references applied. 



11) In regard to claim 25 (dependent on claim 21), claim 25 is rejected and analyzed with respect to claim 31 and the references applied. 

12) In regard to claim 26 (dependent on claim 21), claim 26 is rejected and analyzed with respect to claim 32 and the references applied. 

Allowable Subject Matter
Claims 33-40 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CURTIS J KING/Primary Examiner, Art Unit 2684